                                                                                     5100 Tennyson Parkway
                                                                                         Plano, Texas 75024


                                                November 10, 2020


VIA E-MAIL: izhak@seacret.com

Mr. Izhak Ben Shabat
                                                                             EXHIBIT 6
Chief Executive Officer
Seacret Direct, LLC
8501 N. Scottsdale Road, Suite 270
Scottsdale, Arizona 85253

                Re: Terms of a Multi-Agreement Asset Purchase with Spherature Investments LLC Dear

Izhak:

        Per our continuing discussions, please allow this letter to serve as a summary of the material terms
pursuant to which Seacret Direct, LLC (“Seacret”) would purchase certain assets from Spherature
Investments LLC, a Nevada limited liability company formerly known as ‘WorldVentures Holdings, LLC”
(together with its subsidiaries and affiliates, “WVH”), on a cash-free/debt-free basis;; Secret would enter
into new marketing agreements with the WVH’s Sales Representatives, WVH would release such WVH
Sales Representatives from their non-competes with WVH; and Seacret would enter into ancillary
agreements with Rovia, LLC (“Rovia”) and Wayne Nugent (collectively, the “Transaction”). The Parties
acknowledge that the Co-Marketing Agreement between them, dated July 22, 2020, has been terminated
and will remain terminated. The Transaction will have no effect upon and will not revive the Co-Marketing
Agreement or any of its terms. For purposes of this letter, WVH and Seacret will be referred to, individually,
as a “Party,” and collectively as the “Parties.”

         This letter is intended and shall be construed solely as a recitation of certain proposed deal points
that the Parties intends to be part of a definitive asset purchase agreement and related documents
(collectively, the “Definitive Agreements”) based on facts known to it as of the date of this letter. Such
points may or may not become part of the eventual fully executed Definitive Agreements, if any, based on
the results of the Parties’ due diligence on their respective businesses and entities. Except for the
confidentiality, governing law/venue, and costs provisions set forth in Section II of this letter, which shall
be binding on the Parties in accordance with their terms, this letter is not intended to impose any obligation
whatsoever on any Party, it being expressly understood that the Parties do not intend to be bound by any
agreement (other than the provisions of Section II) until all Parties agree to, sign, and deliver the Definitive
Agreements.

        The proposed terms and conditions of the Transaction, which are entirely subject to the terms and
conditions to be set forth in the Definitive Agreements between the Parties, are as follows:




{00522830.1 }
Mr. Izhak Ben Shabat
November 10, 2020
Page 2 of 7



I.              The Transaction:

                       Asset Purchase:   At the Closing (as defined below), Seacret would
                                         purchase the following assets of WVH: only those
                                         trademarks, tradenames, technology, databases, and other
                                         related assets of WVH that are necessary to support the
                                         marketing efforts of WVH’s Sales Representatives
                                         (collectively, the “Assets”) on a cash-free/debt-free basis.
                                         In furtherance thereof, WVH would release its Sales
                                         Representatives from their non-competes. Following the
                                         Closing, and when entering into new marketing
                                         agreements with WVH’s Sales Representatives, Seacret
                                         will ensure that WVH’s Sales Representatives have
                                         resigned from their positions at WVH.

                       Purchase Price:   In consideration for its purchase of the Assets, Seacret
                                         would make royalty payments to WVH, up to a total of
                                         $12,000.000.00 (Twelve Million and no/100 Dollars) (the
                                         “Royalty Payments”), as follows, subject to the following
                                         conditions, and pursuant to the following schedule:

                                             (a) Seacret would pay royalties to WVH equal to
                                                 five percent (5.0%) of the gross revenues
                                                 derived from all sales by WVH’s Sales
                                                 Representatives (as defined herein) of WVH
                                                 travel products and services and Seacret
                                                 products and services until such time as the
                                                 total amount of Royalty Payments paid to
                                                 WVH equals $7,000,000.00 (Seven Million
                                                 and no/100 Dollars).

                                             (b) Once Seacret pays WVH a total of
                                                 $7,000,000.00 in Royalty Payments, as
                                                 described in (a), above, then Seacret would
                                                 make Royalty Payments to WVH equal to
                                                 four percent (4.0%) of the gross revenues
                                                 derived from all sales by WVH’s Sales
                                                 Representatives of WVH travel products and
                                                 services and Seacret products and services
                                                 until such time as the additional amount of
                                                 Royalty Payments paid to WVH equals
                                                 $1,500,000.00 (One Million Five Hundred
                                                 Thousand and no/100 Dollars).




{00522830.1 }
Mr. Izhak Ben Shabat
November 10, 2020
Page 3 of 7



                                                 (c) Once Seacret pays WVH a total of
                                                     $8,500,000.00 in Royalty Payments, as
                                                     described in (a) and (b), above, then Seacret
                                                     would make Royalty Payments to WVH
                                                     equal to two and one-half percent (2.5%) of
                                                     the gross revenues derived from all sales by
                                                     WVH’s Sales Representatives of WVH travel
                                                     products and services and Seacret products
                                                     and services until such time as the additional
                                                     amount of Royalty Payments paid to WVH
                                                     equals $1,500,000.00 (One Million Five
                                                     Hundred Thousand and no/100 Dollars).

                                                 (d) Once Seacret pays WVH a total of
                                                     $10,000,000.00 in royalties, as described in
                                                     (a), (b) and (c), above, then Seacret would
                                                     make Royalty Payments to WVH equal to
                                                     two 0 percent (2.0%) of the gross revenues
                                                     derived from all sales by WVH’s Sales
                                                     Representatives (as defined herein) of WVH
                                                     travel products and services and Seacret
                                                     products and services until such time as the
                                                     additional amount of Royalty Payments paid
                                                     to WVH equals $2,000,000.00 (Two Million
                                                     and no/100 Dollars).

                New Agreements with
                WVH Sales Representatives:   The term “WVH Sales Representatives” means (i) those
                                             persons who, as independent contractors, currently
                                             market and sell WVH travel products and services, and
                                             who transition over to Seacret to continue to sell WVH
                                             travel products and services and Seacret products and
                                             services, and (ii) those persons who are subsequently
                                             recruited by WVH Sales Representatives to sell WVH
                                             travel products and services and Seacret products and
                                             services as a Seacret agent. Seacret would enter into new
                                             marketing agreements with the WVH Sales
                                             Representatives, transition them to Seacret agents/sales
                                             representatives, and pay them commissions pursuant to
                                             Seacret’s standard commissions schedule. Seacret would
                                             maintain the current WVH downline structure within
                                             Seacret’s sale force, and the WVH Sales Representatives
                                             would inherit their current respective downline positions
                                             within that current WVH downline structure at Seacret.
                                             WVH Sales Representatives will not be allowed to
                                             maintain duplicate positions in Seacret independent of the


{00522830.1 }
Mr. Izhak Ben Shabat
November 10, 2020
Page 4 of 7



                                        WVH tree. Seacret will terminate such duplicate positions
                                        immediately when discovered and reverse any
                                        commissions paid in violation of this policy through such
                                        positions.

                                        In addition, and within its sole discretion, Seacret may
                                        elect to pay enhanced commissions (the “Enhanced
                                        Commissions”) to the WVH Sales Representatives, as
                                        needed, for incentives. Seacret has the option of paying
                                        said Enhanced Commissions once the entire amount of
                                        Royalty Payments ($12,000,000.00) is paid, or earlier, at
                                        its sole discretion.

                                        For WVH Sales Representatives who enter into new
                                        marketing agreements with Seacret, WVH would release
                                        such WVH Sales Representatives from their non-compete
                                        covenants with WVH in exchange for such WVH Sales
                                        Representatives releasing WVH from all claims,
                                        including past-due commissions.

                                        Following the Closing, Seacret will develop an applied
                                        programming interface (“API”) to report sales data to
                                        WVH on a real-time basis or as close to on a real-time
                                        basis as is technologically possible. Until it develops such
                                        API, Seacret will provide WVH with bi-monthly sales
                                        data of Seacret product sales to WVH Sales
                                        Representatives and customers; provide WVH with bi-
                                        monthly sales data of DreamTrip membership sales to
                                        Seacret sales representatives and customers; provide bi-
                                        monthly reporting of WVH Sales Representatives and
                                        customer new enrollments, resignations, chargebacks,
                                        and payment failures.

                Agreement with Rovia:   Seacret would enter into a membership and travel-
                                        fulfillment agreement with Rovia including travel pricing,
                                        service levels and performance requirements, pursuant to
                                        which Rovia would support Seacret’s travel membership
                                        and trip fulfillment products and services for a minimum
                                        period of two (2) years. On an interim basis, and prior to
                                        of the execution of a Master Services Agreement between
                                        Seacret and Rovia, Seacret would provide consideration
                                        by paying Rovia a fee of 20% of the monthly and initial
                                        fees charged by Seacret to each WVH DreamTrips
                                        member (or travel memberships consisting of the same or
                                        materially similar benefits by another name) and Seacret
                                        customers who are or become members with the
                                        exception of so-called, “free billed” accounts (for
                                        example Get 4 pay no more). After the first 18 months,



{00522830.1 }
Mr. Izhak Ben Shabat
November 10, 2020
Page 5 of 7



                                 Seacret would have the right to terminate its agreement
                                 with Rovia upon 90 days’ prior written notice, subject to
                                 paying any monthly fees due up to the date of termination.
                                 Seacret will promote WVH travel products and services
                                 to all of its customers where legally supported.

                Agreement with
                Wayne Nugent:    Seacret would enter into an agreement with Wayne
                                 Nugent whereby Mr. Nugent would provide ongoing
                                 services to Seacret. It is anticipated that in consideration
                                 for these services and his agreement not to compete with
                                 Seacret or solicit Seacret’s agents or employees (or the
                                 WVM Sales Representatives), Mr. Nugent would receive
                                 the following consideration:

                                 a. Mr. Nugent’s current top position in the WVH
                                    downline structure would be moved over to Seacret in
                                    the same capacity such that he would hold the same
                                    position within that WVH downline structure.

                                 b. Mr. Nugent would be engaged as a Seacret Visionary
                                    Leader and would serve on an advisory board of
                                    global sales leaders.

                                 c. Seacret would provide Mr. Nugent with a sales
                                     override equal to two and one-half percent
                                     (2.5%) of the gross revenue received by Seacret
                                     from all sales made by WVH Sales
                                     Representatives of WVH travel-related products
                                     and services and Seacret products and services.
                                     Once Seacret pays WVH a total of $8,500,000.00 in
                                     Royalty Payments, as described in section (c) of the
                                     Purchase Price section, above, then Seacret would
                                     make Royalty Payments to Mr. Nugent equal to one-
                                     half percent (0.5%) of the gross revenues derived
                                     from all sales by WVH’s Sales Representatives of
                                     WVH travel products and services and Seacret
                                     products and services until such time as all Royalty
                                     Payments paid to WVH and/or Mr. Nugent equal
                                     $12,000,000.00 (Twelve Million and no/100
                                     Dollars).

                                 d. The issuance of membership interest options in
                                    Seacret to Mr. Nugent equal to 5% of Seacret when
                                    total sales by the WVH Sales Representatives and
                                    customers post-Closing equals at least $200 million
                                    and equal to an additional 5% (non-dilutive of the
                                    initial 5%, for a total of 10%) when at least $400


{00522830.1 }
Mr. Izhak Ben Shabat
November 10, 2020
Page 6 of 7



                                                          million in total revenue is derived from all sales
                                                          attributed to the WV representative and customer
                                                          audience.

                       Credit                         The Parties acknowledge that they entered into a separate
                                                      agreement (the “Interim Agreement”) whereby Seacret
                                                      agreed to pay certain royalties to WVM on an interim
                                                      basis pending the consummation and closing of the
                                                      Transaction. The Parties agree that any royalties paid by
                                                      Seacret to WVH in connection with that Interim
                                                      Agreement shall be credited against the Purchase Price set
                                                      forth herein.

                       Closing Date:                  The Parties anticipate that the closing of the Transaction
                                                      will occur no later than November [ ], 2020 (the “Closing
                                                      Date”).

II.             Operative Provisions of this letter

          Following the date upon which this letter is signed by WVH and by Seacret (the “Execution Date”),
this letter shall survive and remain in full force and effect until the earliest of (i) the Closing Date; (ii) the
date on which Seacret notifies WVH in writing that it no longer desires to pursue the Transaction; or
(iii) November [ ], 2020, unless WVH and Seacret mutually agree to extend such time period. The period
that this letter is in effect shall be referred to as the “Effective Period.”

         During the Effective Period and subject to applicable law, WVH will provide Seacret and its
attorneys and accountants with reasonable access to all information, books, records, and data relating to
their respective businesses and assets. All due diligence materials and information obtained as a result of
such examination shall be treated as confidential information subject to paragraph 4 of this Section II.

         During the Effective Period, no Party shall disclose information concerning this letter, the
Definitive Agreement, or the transactions contemplated hereby or thereby without the prior written consent
of the other Party, and each Party shall consult with and obtain the prior written consent of the other Party
as to the form and substance of any press release or other disclosure; provided that nothing contained herein
shall prevent any Party from disclosing any information to its attorneys, accountants, bankers, and lenders
or as may be required to be disclosed in accordance with any law, regulation, or order of a court or regulatory
agency of competent jurisdiction.

         All information that is furnished to either Party (the “Receiving Party”) by the other Party (the
“Disclosing Party”) during the Effective Period shall be treated as confidential, and the Receiving Party
shall take normal and reasonable precautions to preserve the confidentiality of such information until the
Closing Date. If a closing of the Transaction does not occur, this provision shall remain in effect indefinitely
following the expiration or termination of the Effective Period and, upon termination of this letter, the
Receiving Party shall return all documents and other materials containing, reflecting, and referring to such
information and shall take normal and reasonable precautions to preserve the confidentiality of such
information. The Receiving Party’s obligations hereunder shall not apply to any information that: (i) was
already in its possession prior to the disclosure thereof by the Disclosing Party; (ii) was then generally
known to the public; (iii) became known to the public through no fault of the Receiving Party or any of its



{00522830.1 }
Mr. Izhak Ben Shabat
November 10, 2020
Page 7 of 7



agents or representatives; or (iv) was disclosed to the Receiving Party by a third party unaffiliated with the
Disclosing Party who was not bound by an obligation of confidentiality to the Disclosing Party.

       This letter supersedes all prior or contemporaneous negotiations, understandings, and agreements
between WVH, Seacret, and representatives of WVH.

         Arizona law shall govern any dispute under this letter or the Definitive Agreement, and venue for
any action under this letter or the Definitive Agreement shall be proper only in Maricopa County, Arizona.
The Parties shall provide, in the Definitive Agreement, for the mediation of any disputes prior to the
institution of litigation.

       WVH and the Sellers agree to bear their own costs and expenses in connection with the Transaction
contemplated by this letter, including any costs associated with any finder, broker, sales agent, or
investment banker retained by such Party in connection herewith.

         Except for the agreements regarding confidentiality, governing law/venue, and costs set forth in
this Section II, neither Party will have any obligation regarding the Transaction contemplated herein unless
and until the Definitive Agreement is executed and delivered by them after necessary corporate or other
organizational authorization.

       If this letter meets with your approval, please so indicate by executing this letter in the space
provided below.

                                                           WorldVentures Holdings, LLC




                                                           By:     Wayne Nugent,
                                                                   Chief Executive Officer

Agreed and Acknowledged:

Seacret Direct, LLC



By:             Izhak Ben Shabat,
                Chief Executive Officer




{00522830.1 }
